Orders, Supreme Court, New York County (Jane Solomon, J.), entered December 8, 1998, insofar as they granted defendants’ motions to vacate a prior order striking their answers upon their failure to appear at a pretrial conference upon condition that each group of defendants pay plaintiff $100, unanimously affirmed; so much of the appeals as purport to be taken from portions of the above orders as barred plaintiff from conducting discovery unanimously dismissed; all without costs.
Defendants’ failure to appear at the pretrial conference was properly excused upon a showing that such failure was due to, inter alia, an oversight on the part of their attorneys in entering the date of the conference in their calendars (CPLR 2005). Defendants’ papers submitted on their prior motions for summary judgment, including pleadings and affidavits, satisfied the requirement of demonstrating a meritorious defense (see, Matter of Waite v Whalen, 215 AD2d 922, 924). The orders on appeal do not bar plaintiff from conducting disclosure, and we therefore dismiss so much of the appeals as purport to address that issue. Concur — Rubin, J. P., Andrias, Saxe, Buckley and Friedman, JJ.